Citation Nr: 0805127	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Propriety in the reduction of the rating for prostate 
cancer, from 100 percent to 0 percent beginning May 1, 2007.

2.  Propriety in the termination of special monthly 
compensation (SMC) based on housebound status beginning May 
1, 2007.

3.  Entitlement to service connection for erectile 
dysfunction (ED).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.

6.  Entitlement to a rating in excess of 20 percent for 
peripheral vascular disease of the left lower extremity.

7.  Entitlement to a rating in excess of 20 percent for 
peripheral vascular disease of the right lower extremity.

8.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity.

9.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to June 1971.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2007, a 
Travel Board hearing was held before the undersigned; a 
transcript of that hearing is of record.  [Notably, the 
veteran's attorney had indicated she would not be able to b e 
present at the hearing; he indicated he wished to proceed on 
his own.]  In December 2007, the veteran submitted additional 
evidence that was not reviewed by the RO.  However, he waived 
RO consideration of the additional evidence, permitting the 
Board to consider such records in the first instance.  See 38 
C.F.R. § 20.1304(c).  Hence, the additional evidence is being 
considered.

The issues of entitlement to service connection for tinnitus 
and entitlement to increased ratings for peripheral vascular 
disease of both lower extremities and peripheral neuropathy 
of both lower extremities are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if any action is required on his 
part.


FINDINGS OF FACT

1.  On the record at the December 2007 hearing before the 
undersigned, the veteran indicated that he wished to withdraw 
his appeal seeking restoration of the 100 percent rating for 
prostate cancer and SMC based on housebound status, both 
beginning May 1, 2007; there are no questions of law or fact 
remaining before the Board in these matters.

2.  The veteran has ED that is related to his service-
connected prostate cancer.

3.  Throughout the appeal period the veteran's diabetes 
mellitus has required a restricted diet but has not required 
the use of insulin or the regulation of activities.


CONCLUSIONS OF LAW

1.  The veteran has withdrawn his Substantive Appeal in the 
matters of the propriety in the reduction of the rating for 
prostate cancer, from 100 percent to 0 percent and the 
propriety in the termination of SMC based on housebound 
status; the Board has no jurisdiction in this matter.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  Service connection for ED is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.310 (2007).
3.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.119; Diagnostic Code (Code) 7913 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

A.  Propriety in the Reduction of the Rating for Prostate 
Cancer and in the Termination of SMC based on Housebound 
Status

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.

On the record at the hearing before the undersigned in 
December 2007, the veteran withdrew his appeal in the matters 
of the propriety in the reduction of the rating for prostate 
cancer from 100 percent to 0 percent and the propriety in the 
termination of SMC based on housebound status.  Hence, there 
are no allegations of error of fact or law for appellate 
consideration on those issues.  Accordingly, the Board does 
not have jurisdiction to consider an appeal in these matters, 
and they must be dismissed without prejudice.

B.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim of service connection for ED, because the 
determination below grants service connection for ED, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice content or timing is 
harmless.

With regard to the claim for an increased rating for diabetes 
mellitus, as the rating decision on appeal granted service 
connection, and assigned a disability rating and an effective 
date for the award, statutory notice had served its purpose, 
and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A 
July 2005 statement of the case (SOC), properly provided 
notice on the downstream issue of an increased initial 
rating.  The Board is aware that the July 2005 SOC does not 
contain the level of specificity set forth in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).   However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim(s).   
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   In 
this regard, the Board notes the veteran's statements at the 
December 2007 Travel Board hearing, which indicate an 
awareness on his part that information demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
veteran's employment and daily life is necessary to 
substantiate a claim for a higher evaluation.   
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."   Id., slip op. at 12, citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007).   The veteran has had ample 
opportunity to respond/supplement the record.  Neither the 
veteran nor his attorney (who presumably is well-versed in VA 
law) alleges that notice has been less than adequate.

Regarding VA's duty to assist, the veteran's pertinent 
treatment records have been secured.  He has not identified 
any records of VA or private evaluations or treatment for 
diabetes that are outstanding.  The veteran was afforded a VA 
examination in 2005.  Thus, VA's duty to assist is also met.  

II.  Service Connection for ED

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

VA treatment records show that the veteran had prostate 
cancer diagnosed, and underwent radical prostatectomy in June 
2005.  

A February 2006 rating decision granted service connection 
for prostate cancer status post-radical retropubic 
prostatectomy and SMC based on loss of use of a creative 
organ.

As the veteran has established service-connection for 
prostate cancer status post-radical retropubic prostatectomy, 
what remains to be shown to establish service connection for 
ED is that he has such disability that it was caused or 
aggravated by his prostate cancer.  The medical evidence of 
record shows that he currently has a diagnosis of ED.  An 
April 2006 VA examination report notes the veteran's history 
of ED beginning in the late 1990's, prior to the 
prostatectomy.  Currently, the veteran had total ED.  The 
examiner opined that as a result of his prostate cancer, the 
veteran's ED has been further aggravated.  Additionally, the 
veteran is in receipt of SMC based on loss of use of a 
creative organ.  

The Board finds that the requirements for establishing 
secondary service connection are met.  Resolving any 
remaining reasonable doubt in the veteran's favor, the Board 
concludes that service connection for ED is warranted.

III.  Increased Rating for Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has not assigned staged ratings for the diabetes 
mellitus; a 20 percent rating has been assigned for the 
entire appeal period.  The Board finds that the 
manifestations of the veteran's diabetes have not varied 
significantly during the appeal period (and notably have 
never during the appeal period met the criteria for a 40 
percent rating), and that staged ratings are not indicated.

Diabetes mellitus is rated under Code 7913, which provides a 
10 percent rating when the disease is managed by a restricted 
diet only; a 20 percent rating when insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet are 
required; a 40 percent rating when insulin, a restricted 
diet, and regulation of activities are required; a 60 percent 
when insulin, a restricted diet and regulation of activities 
are required, along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Compensable complications of diabetes 
are evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  38 C.F.R. § 4.119.  
Noncompensable complications are considered part of the 
diabetic process under Code 7913.  See Note 1 to Code 7913.

A November 2004 rating decision granted service connection 
for diabetes mellitus, as secondary to herbicide exposure in 
service.  Private treatment records dated from 2002 to 2004 
note that the veteran had diabetes diagnosed, and had 
medication prescribed for that disease.

A February 2005 VA examination report notes that the veteran 
was on a low carbohydrate diet.  He denied any restrictions 
in his activities.  He was taking oral medication for his 
diabetes, and saw his private physician four times a year.  
He denied experiencing episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalization.  He was 
currently employed as a journalist.

During the December 2007 hearing, the veteran testified that 
his doctors want him to watch his diet and exercise as much 
as possible.  He noted that any restriction of his physical 
activity was due to disabilities other than diabetes.  He 
also testified that he was no longer working; however, this 
was due to a disability other than diabetes.

The evidence demonstrates that the veteran's diabetes is not 
insulin dependent and is treated with diet.  The diabetes has 
not required any regulation of activities.  In sum, the 
evidence shows that the veteran's diabetes mellitus does not 
more nearly approximate the criteria for 40 percent rating 
than those for a 20 percent rating at any time during the 
initial evaluation period.  Notably, ratings in excess of 40 
require all that is necessary for a 40 percent rating plus 
additional manifestations and impairment.

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  See Gilbert, 
supra.


ORDER

The appeal in the matter of the propriety in the reduction of 
the rating for prostate cancer, from 100 percent to 0 percent 
beginning May 1, 2007, is dismissed.

The appeal in the matter of the propriety in the termination 
of SMC based on housebound status beginning May 1, 2007 is 
dismissed.

Service connection for ED is granted.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

REMAND

Regarding the claim of service connection for tinnitus, the 
veteran contends that he currently has tinnitus related to 
his service-connected diabetes mellitus.  In the alternative, 
he contends that his tinnitus is related to aspirin he takes 
for his service-connected peripheral vascular disease.  A 
July 2005 VA outpatient treatment record notes the veteran's 
complaints of tinnitus since 2002.  The veteran also 
testified during the December 2007 travel Board hearing that 
he had a follow-up appointment for his tinnitus scheduled at 
a VA clinic in January 2008.  The Board notes that the 
veteran has not undergone a VA medical examination 
specifically to determine the etiology of any current 
tinnitus.  Given these circumstances, VA's duty to assist 
requires VA to arrange for an examination of the veteran to 
determine the etiology of his tinnitus.

Regarding the claims seeking increased ratings for bilateral 
peripheral vascular disease and bilateral peripheral 
neuropathy, the Board notes that the veteran underwent a VA 
examination for these disabilities in February 2005.  At the 
December 2007 Travel Board hearing, he essentially maintained 
that these disabilities had increased in severity.  Given his 
apparent belief that they are worse than originally rated, 
and that more than three years have passed since he was last 
formally examined to assess the disabilities, the Board finds 
that contemporaneous VA examinations to assess their current 
severity are necessary38 U.S.C.A. § 5103A. See also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination).  Furthermore, as VA outpatient treatment 
records are constructively of record, and may contain 
pertinent information, they must be obtained.

Finally, the Board notes also that on January 30, 2008, the 
Court issued a decision in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), which held that at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  As the case is being remanded anyway, there is 
an opportunity to address any notice deficiencies.

Accordingly, the case is REMANDED for the following action:

1.  For the increased rating issues on 
appeal, the RO should furnish the veteran 
with an appropriate VCAA notice letter 
complying with the holdings of the Court 
in Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).

2.  The RO should secure for the claims 
file copies of all outstanding records of 
treatment the veteran received since July 
2007 for the disabilities remaining at 
issue from the Cleveland VA Medical 
Center.  If any records sought are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his attorney so notified.

3.  Thereafter, the veteran should be 
afforded an examination by an 
otolaryngologist to determine the 
etiology of his tinnitus, if any.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  A complete history of the 
claimed tinnitus should be obtained from 
the veteran.  Based on examination of the 
veteran and review of the claims file, 
and with consideration of sound medical 
principles, the examiner should provide 
an opinion as to the likely etiology of 
the veteran's has tinnitus, and 
specifically whether it is at least as 
likely as not that such disability is 
etiologically related to the veteran's 
service-connected diabetes mellitus or 
service-connected peripheral vascular 
disease (to include medication he takes 
for such disability).  The examiner 
should explain the rationale for all 
opinions given.

4.  The veteran should also be afforded a 
VA cardiovascular diseases examination to 
determine the current severity of his 
service-connected peripheral vascular 
disease of the lower extremities.  The 
claims file must be made available to and 
reviewed by the examiner.  After 
conducting a physical examination of the 
veteran and arranging for any testing 
indicated, for each lower extremity the 
examiner should determine the distance 
the veteran can walk before claudication 
begins, as well as the ankle/brachial 
index.  The examiner should also provide 
an opinion concerning the impact of these 
disabilities on the veteran's ability to 
work, to include whether they produce 
severe economic inadaptability.  The 
examiner must explain the rationale for 
all opinions expressed.

5.  The veteran should also be afforded a 
VA neurological examination to determine 
the current severity of his service-
connected peripheral neuropathy of the 
lower extremities.  His claims file must 
be reviewed by the examiner.  After 
conducting a physical examination of the 
veteran and arranging for any testing 
indicated, for each lower extremity the 
examiner should render an opinion as to 
the degree of paralysis (e.g., mild, 
moderate, or severe incomplete paralysis 
or complete paralysis), if any, of the 
nerves affected.  The examiner should 
also provide an opinion concerning the 
impact of these disabilities on the 
veteran's ability to work, to include 
whether they produce severe economic 
inadaptability.  The examiner must 
explain the rationale for all opinions 
expressed.

6.  Thereafter, the RO should 
readjudicate the matters remaining on 
appeal.  If any remains denied, the RO 
should issue an appropriate Supplemental 
SOC, and afford the veteran and his 
attorney the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


